Citation Nr: 1702952	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis with heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1990 and from November 2009 to September 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current diagnosis of bilateral plantar fasciitis with heel spurs had its onset during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral plantar fasciitis with heel spurs was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Service Connection

The Veteran contends that his current bilateral foot disorder is related to active military service.  Specifically, he asserts that he began experiences bilateral foot pain while stationed in Iraq in 2010 and he has experienced continuous bilateral foot pain since such service.   

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a bilateral foot disorder, the evidence of record must show that the Veteran currently has the claimed disability.  A February 2011 VA treatment record shows that the Veteran has a current diagnosis of plantar fasciitis.  A VA examination report dated in February 2012 also reflects that the Veteran is currently diagnosed with bilateral plantar fasciitis with heel spurs.  Thus, the Veteran has met the current disability requirement.  

With respect to the in-service disease or injury requirement, the Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of a bilateral foot disorder.  Nonetheless, the Veteran asserts that the onset of his bilateral foot pain was during active military service.  The Board finds that the lay statements from the Veteran regarding the onset of his bilateral foot pain are credible, for the following reasons.  First, they are consistent with his reports to medical professionals prior to filing this claim.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Second, the statements are consistent with the Veteran's military occupation specialty of construction equipment operator.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, there is no conflicting lay or medical evidence of record.  Therefore, the lay evidence of record establishes that the Veteran experienced bilateral foot pain during active military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").

Regarding the issue of whether the Veteran's current bilateral plantar fasciitis with heel spurs is related to active military, the lay and medical evidence of record indicates that his current bilateral foot disability had its onset during active military service.  In this regard, the Veteran reported that the onset of his bilateral foot pain in the posterior plantar area started while he was stationed in Iraq and he has experienced continuous pain in his feet since that time.  See February 2012 VA examination report.  In addition, within five months of being discharged from active duty service, the Veteran sought treatment for his foot pain.  He reported that he had experienced bilateral foot pain for the past several months and the physician diagnosed him with bilateral plantar fasciitis.  Finally, a VA examiner in February 2012 diagnosed the Veteran with bilateral plantar fasciitis with heel spurs and determined that the onset of such disability was in 2010.

In light of the foregoing, the Board concludes that the evidence is at least evenly balanced with respect to whether the Veteran's bilateral plantar fasciitis had its onset during active military service.  The Board finds it persuasive that the evidence of record shows that the Veteran has provided credible lay evidence that his bilateral foot pain began during duty service with continuous symptoms since service, he was diagnosed with such disability shortly after discharged from service, and a medical professional implied that the onset of his bilateral foot disability was during service by determining that the date of diagnosis was in 2010.  As such, the evidence is thus approximately evenly balanced as to whether the Veteran's plantar fasciitis with heel spurs had its onset during his active military service.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral plantar fasciitis with heel spurs is warranted.


ORDER

Entitlement to service connection for bilateral plantar fasciitis with heel spurs is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


